Citation Nr: 0902946	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-39 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a 
right knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability secondary to the service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army from November 
1976 to November 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

The veteran has since undergone right knee arthroscopic 
surgery on June 6, 2007.  As a result, in a June 2007 
decision, the RO assigned a temporary 100 percent rating from 
June 6, 2007 to July 31, 2007, to compensate him for his 
convalescence following that surgery for treatment of his 
service-connected right knee disability.  See 38 C.F.R. § 
4.30 (2008) ("paragraph 30").  Upon termination of that 
temporary 100 percent rating effective August 1, 2007, the RO 
reinstated the 10 percent rating for this disability.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by mild 
arthritis, painful motion, and range of motion from zero 
degrees of extension to between 115 and 125 degrees of 
flexion, but no recurrent subluxation or lateral instability.

2.  An unappealed May 1980 rating decision denied service 
connection for a left knee disability due to the lack of a 
diagnosis of a left knee disability.

3.  Since that May 1980 rating decision the veteran has 
submitted additional evidence showing he has a left knee 
disability; however, his left knee disability still has not 
been etiologically linked by competent medical evidence 
either directly to his military service or secondarily to his 
service-connected right knee disability.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for the right knee disability.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2008).

2.  The May 1980 rating decision that denied service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105 (West Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 
(2008).  

3.  Additional evidence submitted since that May 1980 rating 
decision is new and material, and the claim of entitlement to 
service connection for a left knee disability is reopened.  
38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R §§ 3.102, 
3.156, 3.159 (2008).

4.  However, the evidence still does not establish the 
veteran's left knee disability was incurred in or aggravated 
by his military service, that it may be presumed to have been 
incurred in service, or that it is proximately due to, the 
result of, or chronically aggravated by his service-connected 
right knee disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. 	Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  
The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code (DC) under which the 
claimant's disability is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.



VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the veteran in February 2006, prior to initially adjudicating 
his claims in March 2006.  The letter informed him of the 
evidence required to substantiate his increased-rating claim 
as well as of his and VA's respective responsibilities in 
obtaining supporting evidence.  The letter also complied with 
Kent in terms of apprising him of the evidence necessary to 
substantiate the elements of his service-connection claim 
that were found insufficient in the previous denial.  

The veteran was sent another letter in March 2006, which 
complied with the Dingess requirements as it gave him notice 
of the disability rating and effective date elements of his 
claims.  He also was sent a letter in October 2008 that 
complied with the Court's holding in Vazquez, as it informed 
him of all pertinent laws and regulations used to rate his 
right knee disability and included an explanation of the 
evidence used to assign a disability evaluation.  Moreover, 
after providing this additional notice in October 2008, the 
RO went back and readjudicated his claims in the December 
2008 SSOC.  See again Mayfield and Prickett, supra.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim for an 
increased rating for his right knee disability.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records he identified.  In addition, his 
right knee was examined for VA compensation purposes in 
February 2006 and December 2008.  These examination reports 
are adequate to properly assess the severity of his right 
knee condition.  38 C.F.R. § 4.2.  See also Caffrey v. Brown, 
6 Vet. App. 377 (1994).  

Generally, under the VCAA, the veteran would not be entitled 
to a VA examination for a medical nexus opinion determining 
whether he has a left knee disability as a result of his 
military service until he presents new and material evidence 
to reopen this previously denied, unappealed, claim under 38 
U.S.C.A. § 5108.  The Board would then determine whether the 
duty to assist has been fulfilled and proceed to evaluate the 
merits of his claim.  See 38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America v. Secretary of VA, 345 F.3d 
1334 (Fed. Cir. 2003) See, too, 38 C.F.R. § 3.159(c)(4)(iii).  
Here, though, the December 2008 VA examination already 
assessed whether his left knee disability is attributable to 
his military service, including by way of his already 
service-connected right knee disability.  Accordingly, no 
further development is needed to meet the requirements of the 
VCAA or the Court.

II.	Increased Rating for the Service-Connected Right Knee 
Disability

The veteran was granted service connection for a right knee 
strain in May 1980 and initially assigned a 10 percent 
rating.  In March 2006, the RO continued his 10 percent 
rating but, as mentioned, subsequently in June 2007 assigned 
a temporary 100 percent rating from June 6, 2007 to July 31, 
2007, as a means of compensating him for his convalesecence 
following right knee arthroscopic surgery.  His prior 10 
percent rating resumed as of August 1, 2007.  He asserts that 
his 10 rating does not adequately compensate him for the 
disruption to his daily activities caused by his right knee 
condition.  However, the Board finds that the 10 percent 
rating is appropriate for the relative severity of his 
condition.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.



While the veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, that said, the Court recently 
held that in determining the "present level" of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b) (2) (West 2002 and Supp. 2007); 
38 C.F.R. § 3.400(o)(2) (2008).  

Here, an October 2006 MRI of the veteran's right knee found 
mild tricompartmental osteoarthritis.  Degenerative or 
osteoarthritis is rated on the basis of limitation of motion 
under the appropriate DCs for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, DC 5003.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  A 20 
percent evaluation is warranted when there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups with occasional incapacitating 
exacerbations.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.

The extent there is limitation of flexion of a knee is 
determined by DC 5260, and the extent there is limitation of 
extension by DC 5261.  For comparison, VA regulations define 
normal range of motion of the knee as from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate I.  

Under DC 5260, a zero percent (noncompensable) rating is 
warranted where flexion is limited to 60 degrees; a 10 
percent rating is warranted where flexion is limited to 45 
degrees; a 20 percent rating is warranted where flexion is 
limited to 30 degrees; and a 30 percent rating is warranted 
where flexion is limited to 15 degrees.  See 38 C.F.R. § 
4.71a, DC 5260.

Under DC 5261, a zero percent (noncompensable) rating is 
warranted where extension is limited to 5 degrees; a 10 
percent rating is warranted where extension is limited to 10 
degrees; a 20 percent rating is warranted where extension is 
limited to 15 degrees; and a 30 percent rating is warranted 
where extension is limited to 20 degrees.  See 38 C.F.R. § 
4.71a, DC 5261.

Applying these range-of-motion criteria to the facts of this 
case, the Board finds that the veteran's right knee 
disability does not meet the minimum requirements for a 
compensable disability rating, much less a rating higher than 
10 percent.  The range-of-motion testing during his two VA 
examinations, one before his surgery and one after (to assess 
the benefit of the surgery), show he has maintained full 
extension to 0 degrees, so greater than the 5-degree 
limitation required for even a 0-percent rating under DC 
5261.  Certainly then, his extension also far exceeds the 
even greater 10 and 15-degree limitations required for higher 
10 and 20 percent ratings under this DC, respectively.  The 
same is generally true of his flexion, which is greater than 
60 degrees, indeed, considerably greater.  The February 2006 
VA examination report notes that his left knee had flexion to 
115 degrees, and the December 2005 VA examination report 
notes that his left knee flexion was to 125 degrees.  These 
findings do not even warrant a compensable rating under 
DC 5260, much less a rating higher than 10 percent.



But the Board must also consider whether the veteran has 
additional functional loss, including additional limitation 
of motion above and beyond that shown during those two VA 
examinations in February 2006 and December 2008, due to 
pain/painful motion, weakness, premature/excess fatigability, 
or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Concerning 
this, both the February 2006 and December 2008 VA examination 
reports note the veteran's right knee had painful motion.  
Since, however, even considering this pain, it did not reduce 
his range of motion to that required for a compensable rating 
under DCs 5260 or 5261, the most he may receive for his pain 
and painful motion is 10 percent under DC 5003, which he 
already has.  See, too, 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca.

In deciding this claim, the Board also notes that separate 
ratings are not warranted under DCs 5260 and 5261 since the 
veteran's left knee has consistently shown full extension to 
zero degrees.  See VAOPGCPREC 9-2004 (September 17, 2004).  
Also, both VA examinations determined his right knee joint 
was stable, so no recurrent subluxation or lateral 
instability as required for a separate rating under DC 5257.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOPGCPREC 9-98 (August 14, 1998).  

In conclusion, the Board finds that the evidence does not 
support a rating higher than 10 percent for the veteran's 
right knee disability.  And as the preponderance of the 
evidence is against this claim, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).



III.	Extraschedular Consideration

This case also does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular Rating Schedule standards and 
warrant referring this case to the Under Secretary for 
Benefits or to the Director of Compensation and Pension 
Service for consideration of an extra-schedular evaluation.  
38 C.F.R. § 3.321(b)(1).  The veteran was employed as of the 
last evaluation in December 2008, so no indication his right 
knee disability has markedly interfered with his employment 
- meaning above and beyond that contemplated by his 10 
percent schedular rating.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1.  
See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating, itself, is recognition 
that industrial capabilities are impaired).  There also is no 
indication that he has required frequent hospitalization for 
treatment of his right knee disability, beyond the surgery 
and convalescence for which he was temporarily assigned a 100 
percent disability rating under 38 C.F.R. § 4.30.  Instead, 
most, if not all, of his evaluation and treatment has been on 
an outpatient basis, not as an inpatient.  So the Board does 
not have to refer this case for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996) Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



IV.	New and Material Evidence to Reopen the Claim for 
Service Connection for a Left Knee Disability

The veteran asserts that he has a left knee disorder either 
directly related to his military service or secondarily 
related to his service-connected right knee disability.  A 
May 1980 rating decision denied the veteran's claim for 
service connection for a left knee disability.  He did not 
appeal that decision, so it became final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  He is 
attempting to reopen this claim.  For the reasons and bases 
discussed below, the Board finds that he has submitted new 
and material evidence to reopen this claim, but that there 
remains no basis to grant service connection.

Before addressing the underlying claim for service connection 
on the merits, however, the Board must first determine 
whether new and material evidence has been submitted since 
the May 1980 rating decision to reopen the claim.  The Board 
must make this threshold preliminary determination - before 
proceeding further, because it affects the Board's 
jurisdiction to adjudicate the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  If new and material evidence is presented or 
secured with respect to a final decision, the Secretary shall 
reopen and review the former disposition of that claim.  
See 38 U.S.C.A. § 5108.  

When a petition to reopen is presented, a two-step analysis 
is performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  The credibility of this 
evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the veteran's claim 
for service connection for a left knee disorder is the 
evidence that has been added to the record since the final 
and binding May 1980 rating decision.



The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree (of at least 10-percent 
disabling) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2008).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection is also permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically - meaning permanently - aggravated the disability 
in question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See 38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).



Applying the first step of the analysis sees the veteran has 
submitted new and material evidence to reopen his claim.  In 
the May 1980 rating decision, his claim was denied because he 
did not have a then current diagnosis of a compensable left 
knee disorder, nor did he have any evidence that such a 
disorder was incurred in or aggravated by his military 
service or that is was proximately due to or the result of 
his service-connected right knee disability.  

Since the May 1980 rating decision, however, the veteran has 
submitted a June 2005 VA treatment record showing a diagnosis 
of degenerative joint disease (i.e., arthritis) and a 
possible torn meniscus of the left knee.  The Board finds 
that this additional evidence is "new" as it did not exist 
at the time of the May 1980 rating decision and, therefore, 
was not considered.  But equally significant, this additional 
evidence also is material because it establishes one of the 
unestablished elements of the veteran's service-connection 
claim, namely, that he has a current diagnosis of a left knee 
disability.  He did not have this required diagnosis when the 
RO denied his claim in May 1980, and that was fatal to his 
claim because in the absence of proof of current disability, 
there can be no valid claim.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).

Accordingly, the Board concludes that new and material 
evidence has been submitted since the May 1980 rating 
decision; thus, the claim for service connection for a left 
knee disability is reopened.  That said, it is important for 
the veteran to understand that the standard for reopening a 
claim is low and does not necessarily indicate that his claim 
will be finally granted.



The Board will now decide whether service connection is 
warranted for the veteran's left knee disorder.  Having 
reopened the veteran's claim, the next question is whether 
the Board is permitted to conduct a de novo review at this 
time.  In Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Court held that before the Board can address a question that 
has not been decided by the RO, it must determine whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on that question, and an opportunity to 
address the question at a hearing and, if not, whether the 
veteran is prejudiced thereby.

The Board finds that the veteran will not be prejudiced by 
proceeding to adjudicate this issue on the merits. The Board 
notes that the March 2006 rating decision, the SOC issued in 
October 2006, and the SSOC issued in December 2008 notified 
the veteran of all applicable laws and regulations pertaining 
to service connection for a left knee disability.  He was 
afforded the opportunity to present evidence and argument on 
the underlying service connection issue.  The RO also 
notified him in a February 2006 letter of the need to submit 
evidence concerning each of the three elements required to 
prove a claim for service connection for a left knee 
disability.  He submitted VA treatment records and a lay 
statement and indicated there was no other evidence to be 
submitted.  Under these circumstances, the Board may proceed 
to adjudicate this claim without prejudice to him.

The balance of the evidence is against a current diagnosis of 
a compensable left knee disability.  While the June 2005 VA 
treatment record was presumed credible for the limited 
purpose of reopening the claim, the Board must still 
determine the credibility of this evidence in light of other 
evidence in the record.  See Justus, 3 Vet. App. at 513; 
Hodge, 155 F.3d at 1363; see also Baldwin v. West, 13 Vet. 
App. 1 (1999) (holding that Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran).  



The Board finds that the June 2005 VA treatment record is not 
credible in light of the rest of the evidence on file for 
consideration.  Although the June 2005 record shows a 
diagnosis of bilateral degenerative joint disease and torn 
meniscus of the left knee, this diagnosis appears to have 
been based on the history given by the veteran, which is 
inaccurate in some critical respects.  In Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005), the Court indicated the 
Board may not disregard a favorable medical opinion solely on 
the rationale it was based on a history given by the veteran.  
Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the veteran as lacking 
credibility.  The Court also more recently indicated in 
Nieves-Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 
2008), that review of the claims file is not dispositive of 
the probative value of a medical opinion.  Rather, it is the 
information gathered from that review (or lack thereof) that 
is more determinative.

Here, when examined in June 2005, the veteran reported having 
injured his knee in service, but he could not remember which 
knee he had injured.  This is critically worth noting since 
it is his right knee (not his left knee) that was injured in 
service; he strained it, and, indeed, that formed the basis 
of his grant of service connection for that knee.  He also 
reported having had an MRI in 2003 or 2004, which purportedly 
showed a torn meniscus but did not specify which knee.  
However, he has had arthroscopic surgery on his right knee, 
including for this problem, not on his left knee.  So the 
Board affords little probative weight to these records, 
as they were obviously based on a reported history by the 
veteran, a history shown to be incorrect, and since they were 
unenhanced by any additional comment by the medical examiner 
endorsing this history.  In Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995), the Court held that the Board is not 
required to accept a medical opinion that is based on a 
reported history and unsupported by clinical findings.  See 
also Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (holding 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical 
evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.)  

The other evidence of record weighs against a diagnosis of a 
current left knee disability.  In particular, in June 2006 a 
private orthopedic surgeon examined both of the veteran's 
knees and only found abnormalities on the right knee X-ray 
and not on the left knee X-ray.  As a result of this 
examination, the October 2006 MRI was performed on the right 
knee which discovered a meniscal tear and the veteran 
underwent arthroscopy on his right knee.  It stands to reason 
that if he was suffering the same condition on the left side, 
as indicated by the June 2005 VA treatment record, the 
orthopedic surgeon would have discovered and treated the left 
knee condition as well.  But he clearly did not.

Also weighing against the claim is the December 2008 VA 
examination report, which similarly found no current left 
knee disability.  This report indicates that the X-rays of 
the veteran's left knee were negative.  The examiner also 
found no subluxation or instability of the left knee, and 
range of motion from zero degrees extension to 125 degrees 
flexion without pain.  The Board places significant probative 
value on this opinion, as it was based on a review of the 
claims file, objective clinical evaluation, and since it is 
otherwise consistent with the evidence of record.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches.... As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
.").



In addition to the medical evidence, the Board has also 
considered lay statements provided by the veteran.  While he 
may believe that he has a left knee disability related to his 
service or to his service-connected right knee disability, as 
a layman without any medical training and expertise, he 
simply is not qualified to render a medical opinion on this 
determinative issue.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
He is only competent to comment on symptoms (e.g., knee pain) 
he may have personally experienced, but not the cause of 
them.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

The veteran's predominant complaint since service has been 
left knee pain.  But it is important for him to understand 
that pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Thus, in absence of competent medical 
evidence showing a known clinical diagnosis involving his 
left knee, his claim must be denied.  See Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).



Overall, the medical evidence does not indicate the veteran 
has a compensable left knee disability, much less one related 
to his military service - including by way of his already 
service-connected right knee disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 
Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 
237 (1999) (both indicating, like Velez, that competent 
medical nexus evidence is required to associate the left knee 
disorder with the service- connected right knee disability).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a left knee 
disability.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.


ORDER

The claim for a rating higher than 10 percent for the right 
knee disability is denied.

The veteran's claim for service connection for a left knee 
disability is reopened, but denied on the underlying merits.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


